DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 – Indefinite Claim Language
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2015/0250724 A1).
Yamashita taught a local anesthetic composition (e.g., liposome) [abstract and title] comprising ropivacaine (e.g., a local anesthetic agent) [0020] and a plurality of phospholipids, used singly or in combination thereof (e.g., reads on a lipid mixture) [0049]. Said phospholipids included phosphatidylcholine (DPPC) and dimyristoyl phosphatidylcholine (DMPC) (e.g., neutral saturated phospholipids) [0049]. The pH of the liposome external aqueous phase was controlled, with a buffering agent, within a pH range of 5.5 to 8.5 [0061]. The average particle diameter was not less than 1 µm [claim 4, ¶0036, 0040-41]. At Table 1, the median particle diameter was 7.7 µm. 
The instant claim 1 requires a local anesthetic agent; a lipid mixture, including a neutral saturated phospholipid; an aqueous buffer solution at a pH of 5.5 to 8.0; and, a median diameter of no less than 1 µm.
Yamashita taught a composition comprising ropivacaine; DPPC and DMPC, singly or in combination; a buffering solution with a capacity within the pH range of 5.5 to 8.5; and, a median particle diameter of 7.7 µm.
 In the instant case, all the claimed elements (e.g., local anesthetic, lipid mixture, buffer, particle size) were known in the prior art (e.g., Yamashita). One skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions. To the skilled artisan, Yamashita’s combination yields nothing more than predictable results (e.g., a local  anesthetic composition). MPEP 2143.A.
The instant claim 1 recites “ a lipid based complex formed by the steps of…”. The limitation of forming the composition (e.g., by (a) providing a lipid cake comprising an anesthetic and a lipid mixture of at least one neutral saturated phospholipid; and (b) hydrating the lipid mixture with a buffer, to form a lipid based complex) is a product-by-process limitation. 
Product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Even though the product-by-process claims are limited by, and defined by, the process, the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as, or obvious from a product of the prior art, the claim is unpatentable, even though the prior product was made by a different process. MPEP 2113.
In the instant case, Yamashita’s liposomal composition of ropivacaine reads on the claimed anesthetic composition comprising a lipid based complex of a local anesthetic and a lipid mixture. As such, the patentability of the instant composition does not depend 
Further regarding product-by-process claims, the independent claim 18 is interpreted similarly to claim 1.
Additionally, the Examiner notes that claims 2, 8 and 16-17 also recite product-by-process limitations (e.g., dissolving lipids in a solvent system, removing the solvent system), that are not patentable over the art (Yamashita).
Claims 1-4, 8, 13 and 15-20 are rendered prima facie obvious over the teachings of Yamashita.
Regarding the instant claim 5, the claim recites a molar ratio of local anesthetic to phospholipid of at least 0.5:1. 
At Table 1, Yamashita taught a molar ratio of the anesthetic to the phospholipid at 0.10-0.22:1 (see Examples 1-7), which is not as specific as the claimed ratio. However, at ¶0071, Yamashita taught that the amount of the local anesthetic contained in the liposome preparation is not specifically limited, and may be appropriately adjusted.
Therefore, it is prima facie obvious to one of ordinary skill in the art to modify Yamashita’s amount of anesthetic, in order to arrive at the claimed molar ratio to the phospholipid of at least 0.5:1. The skilled artisan would be motivated by Yamashita’s teachings that the amount of the local anesthetic contained in the liposome preparation is not specifically limited, and may be appropriately adjusted.
The instant claims 7 and 9-12 are rendered prima facie obvious because Yamashita taught cholesterol [0051]. The molar ratio of the neutral saturated phospholipid to the cholesterol was 80:20 to 50:50 [0055].

The instant claim 11 recites the molar ratio of the saturated phospholipid to the sterol at from 1:0.1 to 1:1. 
Yamashita taught the molar ratio of the neutral saturated phospholipid to the cholesterol at 80:20 to 50:50, which is a teaching of 20-50 mole % cholesterol. Yamashita’s 50:50 molar ratio of phospholipid to cholesterol reads on the claimed 1:1 molar ratio; Yamashita’s 20-50 mole % cholesterol reads on the claimed no more than 50 mole % sterol. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The instant claim 15 recites a median diameter of not less than 5 µm; 5-50; 5-40; 5-30; 5-20; or 5-15 µm. 
Yamashita’s average particle diameter was not less than 1 µm [claim 4, ¶0036, 0040-41]. At Table 1, the median particle diameter was 7.7 µm. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 22-26 are rendered prima facie obvious because Yamashita taught the alleviation of post-operative pain [0024]. The anesthetic was delivered at an operative wound area and/or an adjacent site thereof, or a nerve periphery transmitting pain (e.g., reads on a nerve block or peripheral nerve block) [0017, 0233-0237, 0241, 0244]. Administration to patients was taught at [0071, 0073-74, 0086].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2015/0250724 A1), in view of DeRosa et al (USP 9,877,919 B2).
The 35 U.S.C. 103 rejection over Yamashita was previously discussed.

Yamashita, however, was silent the molar ratio of saturated to unsaturated lipids, as recited in claim 6.
DeRosa taught [abstract] liposomal compositions comprising a mixture of saturated (e.g., DSPC, DPPC) and unsaturated (e.g., DOPC, POPC) lipids [col 35, lines 15-30]. The liposomal composition comprised a molar ratio of about 1 % to about 90 % of the total lipids present [col 26, lines 33-41].
Since Yamashita taught a plurality of lipids, including a mixture of saturated and unsaturated lipids, it would have been prima facie obvious to include, within Yamashita, a total lipid concentration of 1-90 mole percent. The ordinarily skilled artisan would have been motivated to form the liposome, as taught by DeRosa [col 26, lines 33-41; col 35, lines 15-30].
The ordinarily skilled artisan would have included a total lipid concentration of 1-90 mole %, because at the said amounts, the liposome is formed, as taught by DeRosa.
The instant claim 6 recites a lipid mixture comprising an unsaturated phospholipid present in an amount less than 10 % molar percentage, based on the total amount of lipids.
DeRosa taught liposomal compositions comprising a mixture of saturated and unsaturated lipids, at a molar ratio of about 1 % to about 90 % of the total lipids present. DeRosa’s mixture of 1-90 mol % saturated and unsaturated lipids reads on the claimed less than 10 mole % unsaturated phospholipid. A prima facie case of obviousness exists because of overlap, as discussed above.
s 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2015/0250724 A1), in view of Chen et al (US 2015/0359891 A1).
The 35 U.S.C. 103 rejection over Yamashita was previously discussed. 
Although Yamashita generally taught ropivacaine, as discussed, Yamashita was silent its free base form, as recited in claims 14 and 21.
Chen taught [title] analgesic sustained release drug delivery systems comprising ropivacaine free base as a preferred local anesthetic, because the free base is the most effective form of the drug [0036, 0077].
It would have been prima facie obvious to one of ordinary skill in the art to include ropivacaine free base within Yamashita, as taught by Chen [Chen; 0036, 0077]. The skilled artisan would have been motivated to provide the anesthetic in its most effective form.
Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/642,762, in view of Yamashita et al (US 2015/0250724 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require at least one neutral saturated phospholipid, 
Nevertheless, Yamashita taught liposomes [abstract and title] comprising a plurality of neutral saturated and unsaturated phospholipids [0049, 0057].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, saturated and unsaturated neutral phospholipids, as taught by Yamashita. The ordinarily skilled artisan would have been motivated to form the liposome, as taught by Yamashita [abstract, title, 0020, 0049, 0057].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 23 of copending Application No. 17/274,850 in view of Chen et al (US 2015/0359891 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims further limit the required local anesthetic agent to ropivacaine free base, which is not recited by the copending claims.
Chen taught [title] analgesic sustained release drug delivery systems comprising ropivacaine free base as a preferred local anesthetic, because the free base is the most effective form of the drug [0036, 0077].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, ropivacaine free base, as taught by Chen. The ordinarily .
This is a provisional nonstatutory double patenting rejection.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-22 and 25-27 of copending Application No. 17/605,367 in view of Yamashita et al (US 2015/0250724 A1) and Chen et al (US 2015/0359891 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require at least one neutral saturated phospholipid, and further require an unsaturated phospholipid. Saturated and unsaturated neutral phospholipids are not recited by the copending claims. Furthermore, the instant claims limit the required local anesthetic agent to ropivacaine free base, which is not recited by the copending claims.
Nevertheless, Yamashita taught liposomes [abstract and title] comprising ropivacaine [0020] and a plurality of neutral saturated and unsaturated phospholipids [0049, 0057].
Chen taught [title] analgesic sustained release drug delivery systems comprising ropivacaine free base as a preferred local anesthetic, because the free base is the most effective form of the drug [0036, 0077].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, saturated and unsaturated neutral phospholipids, as taught 
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, ropivacaine free base, as taught by Chen. The ordinarily skilled artisan would have been motivated to include the anesthetic in its most effective form, as taught by Chen [0036, 0077].
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CELESTE A RONEY/Primary Examiner, Art Unit 1612